—Judgment unanimously modified on the law and as modified affirmed and matter remitted to Onondaga County Court for further proceedings in accordance with the following Memorandum: Defendant agreed to enter a plea of guilty to grand larceny in the fourth degree in exchange for a promised sentence of no more than one year of incarceration plus restitution in the amount of $930. At sentencing, the court imposed a one year term of imprisonment, but then imposed a $1,000 fine and $155 penalty assessment in lieu of the restitution of $930. That was error. A sentencing court may not impose a more severe sentence than one bargained for without providing defendant the opportunity to withdraw his plea of guilty. Consequently, we modify the judgment by vacating the sentence, and remit the matter to the sentencing court either to impose the sentence promised or to afford defendant the opportunity to withdraw his plea (see, People v Lefler, 193 AD2d 1143; People v Jackson, 188 AD2d 1086). (Appeal from Judgment of Onondaga County Court, Burke, J. — Grand Larceny, 4th Degree.) Present — Green, J. P., Balio, Fallon, Boomer and Davis, JJ.